72 F.3d 129NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Michael K. LUNA, Plaintiff-Appellant,v.Kevin P. MILLER, Defendant-Appellee.
No. 95-3302.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1995.

Before:  LIVELY, KENNEDY and RYAN, Circuit Judges.

ORDER

1
Michael K. Luna appeals a district court grant of summary judgment for defendant in this civil rights action filed under 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed his complaint in the district court alleging that a criminal complaint signed by the defendant police officer did not establish probable cause for plaintiff's subsequent arrest pursuant to a warrant issued thereon.  Defendant moved for summary judgment, and plaintiff responded in opposition.  The district court concluded that no genuine issue of material fact remained for trial and granted summary judgment for defendant.  Thereafter, the district court denied plaintiff's Fed.R.Civ.P. 59(e) motion to alter or amend the judgment.


3
On appeal, plaintiff contends that defendant did not properly investigate the case before obtaining a warrant for plaintiff's arrest.  Defendant responds that the district court's judgment was proper.  Upon consideration, the judgment is affirmed essentially for the reasons stated by the district court in its memorandum and order filed February 13, 1995.  Plaintiff cannot show a genuine issue of material fact remaining for trial with respect to whether defendant acted in reckless disregard for the truth.  See Hutsell v. Sayre, 5 F.3d 996, 1003 (6th Cir.1993), cert. denied, 114 S.Ct. 1071 (1994);  Hill v. McIntyre, 884 F.2d 271, 275 (6th Cir.1989);  Yancey v. Carroll County, 876 F.2d 1238, 1243 (6th Cir.1989).


4
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.